ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
li Respondent and the Office of Disciplinary Counsel submitted a joint petition for consent discipline in which the parties agreed that respondent has engaged in conduct that violated Rules 1.4, 1.16(d), and 8.4(a) of the Rules of Professional Conduct. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Michael T. Bell, Louisiana Bar Roll number 27740, be suspended from the practice of law for a period of one year and one day, retroactive to September 19, 2012, the date of his interim suspension. It is further ordered that all but one year of the suspension shall be deferred, subject to the condition that any future misconduct may be grounds for making the deferred portion of the suspension executory or imposing additional discipline, as appropriate.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.